IMOBOLIS, INC. 8950 West Olympic Blvd.Suite 350, Beverly Hills, CA 90211 April 7, 20111 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 3561 Washington, D.C. 20549-3561 Attention: Barbara C. Jacobs and Ryan Houseal Re: IMOBOLIS, INC. (the “Registrant”) Request for Acceleration of Effectiveness Amendment No. 4 to Registration Statement on Form S-1 (File No.333-167581) (the “Registration Statement”) Ladies and Gentlemen: Pursuant to Rule 461 of the rules and regulations promulgated under the Securities Act of 1933, the Registrants hereby request that the effectiveness of the above-captioned Registration Statement be accelerated so that the Registration Statement will become effective today, April 7, 2011, at 1:00 p.m. Eastern Time, or as soon thereafter as practicable. The Registrants hereby acknowledge that the disclosure in the Registration Statement is the responsibility of the Registrants. The Registrants hereby further acknowledge that: • should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and • the Registrants may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call Leo Moriarty, the Registrants’ outside legal counsel, at 714-305-5783 with any questions regarding this request for acceleration. Sincerely, Imobolis, Inc. By: /s/ Julian Spitari Name: Julian Spitari Title: President, Imobolis, Inc., Chief Executive Officer, Chief Financial Officer. And Director
